DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, connecting, by a participating node, to a blockchain configured to store blockchain transactions executed by the participating node; executing, by the participating node, a blockchain transaction; assigning, by the participating node, a transaction identifier (ID) to the blockchain transaction; generating, by the participating node, comprising a one-way hash of the transaction ID; and committing the blockchain transaction together with the transaction tag in place of the transaction ID within a block of blockchain transactions on the blockchain; receiving an audit request of the blockchain transaction from an auditor node; and in response to receipt of the audit request, transmitting, to the auditor node, the transaction tag comprising the one-way hash of the transaction ID.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498